DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degelman et al (7,648,196) in view of Bree et al. (7,347,217).  Degelman et al. shows a dual folding chair system (1) having a plurality of poles that can be collapsed and a sunshade (7) that can be rotated between a deployed and storage position.  Degelman et al. shows all of the teachings of the claimed invention except the use of a plurality of brackets that permits the adjustment of the sunshade between a plurality of angles and secures them at one of the plurality of angles.  Bree et al. shows the conventional use of a plurality of brackets (10,11) to adjust a sunshade (1) between a plurality of angles and secure the sunshade at one of the plurality of angles.  Regarding claims 6-8, the adjustable brackets have bracket connections (20,21) that have raised edges (29) which align with raised edges of a corresponding bracket connection to prevent the sunshade poles from moving with respect to vertical poles (6,7).  A spring loaded tension knob (24-26) helps secure the raised edges in connection.  Regarding claims 4-5, the examiner takes judicial notice that adjustable brackets with a plurality of holes and a spring loaded pin or .  
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degelman et al. in view of Bree et al.  as applied to claim 1 above, and further in view of Anglin (2005/0067864).  Degelman et al in view of Bree et al. shows all of the teachings of the claimed invention except the use of a cooler.  Anglin shows the conventional use of a cooler with a chair and sunshade.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dual folding chair of Degelman et al. in view of Bree et al. with the cooler as taught by Anglin in order to allow for the storage of beverage and food items.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        



adb
December 3, 2021